                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA

                                    ASHEVILLE DIVISION

JANE ROE,                              )
                                       )
                        Plaintiff,     )
                                       )
v.                                     )             Civil No. 1:20-cv-00066-WGY
                                       )
UNITED STATES OF AMERICA, et al.,      )
                                       )
                        Defendants.    )
                                       )
_______________________________________)


     PLAINTIFF’S PARTIAL OPPOSITION TO DEFENDANTS’ MOTION FOR
   EXTENSION OF TIME TO FILE OPPOSITION TO PLAINTIFF’S MOTION FOR
               PARTIAL SUMMARY JUDGMENT (ECF NO. 82)

       On October 7, 2020, the individual capacity defendants moved for an extension of time to

file their opposition to Roe’s motion for partial summary judgment against the individual

capacity defendants. ECF No. 82. Specifically, defendants requested an extension of eleven

(11) days, in part, to “gather relevant documents and obtain declarations from additional

witnesses.” Id. at 2. Defendants state that they “have already gathered some of the declarations

and exhibits in response to Plaintiff’s first summary judgment motion,” but also that “additional

declarations will be required.” Id. In response to defendants’ extension request, Roe’s counsel

stated that he would consent to an eleven-day extension “if the individual defendants do not

intend to create an evidentiary record (including further declarations and exhibits) in support of

their motion.” Id. at 2. However, he “does oppose any extension for the purpose of creating an

evidentiary record in support of Defendants’ response brief which has not been produced in

response to Plaintiff’s discovery requests.” Id. at 2–3.



                                                 1
       As with defendants’ earlier extension request to respond to Roe’s summary judgment

motion against the official capacity and entity defendants, ECF No. 63, Roe partially opposes

their requested extension for the purpose of gathering additional “declarations” and “exhibits.”

For reasons Roe has previously explained, defendants cannot selectively present a one-sided

factual narrative at the summary judgment stage after not engaging in discovery. See, e.g., ECF

No. 55, at 22–25; ECF No. 65, at 1–2; ECF No. 72, at 3; ECF No. 74, at 2–3. The same reasons,

which Roe incorporates here, apply to the individual capacity defendants’ extension request.

       Specifically, as of the time of this filing, defendants have not served their initial

disclosures or provided any discovery responsive to Roe’s requests. Though defendants stated in

their extension request that they intend to present “additional declarations,” ECF No. 82, at 2—

that is, presumably in addition to the declarations and exhibits already filed on behalf of the

official capacity and entity defendants, see ECF No. 78—they did not previously identify these

witnesses through initial disclosures as required by Fed. R. Civ. P. 26(a)(1)(A)(i). That rule

requires disclosure of “the name and, if known, the address and telephone number of each

individual likely to have discoverable information—along with the subjects of that

information—that the disclosing party may use to support its claims or defenses.” Id. Similarly,

though defendants state that they need time to “gather relevant documents,” to oppose Roe’s

partial summary judgment motion, ECF No. 82, at 2, those documents were not produced in

response to her discovery requests. Moreover, defendants did not disclose “a copy—or a

description by category and location—of all documents, electronically stored information, and

tangible things . . . in [their] possession, custody, or control” that they “may use to support [their]

claims or defenses” through initial disclosures. Fed. R. Civ. P. 26(a)(1)(A)(ii). Defendants’ non-

disclosure of their witnesses and documents has prejudiced Roe by, for example, preventing her



                                                  2
from making informed decisions regarding depositions prior to the summary judgment phase of

litigation or providing her the opportunity to address their factual representations prior to the

court ordered summary judgment deadline.

       Defendants’ opposition response for the official capacity and entity defendants, see ECF

No. 78, further demonstrates the prejudice to Roe. As Roe predicted, defendants presented a

one-sided narrative of the facts to the Court, based on “evidence” including “documents” and

“declarations” that they chose to selectively produce. Defendants’ approach runs contrary to the

fundamental principle that “a court is entitled to have before it a proper record, sufficiently

developed through discovery proceedings, to accurately assess any claim, including one of

immunity.” Al Shimari v. CACI Int’l, Inc., 679 F.3d 205, 220 (4th Cir. 2012) (en banc). Their

approach prejudices Roe by depriving her of a fair opportunity to “present facts essential to

justify [her] opposition” to their factual assertions. Fed. R. Civ. P. 56(d). With respect to the

individual capacity opposition response, it appears that defendants intend to double down on this

prejudicial approach by presenting further “declarations” and “evidence” as part of their evolving

factual defenses. Defendants’ improper use of selectively produced “evidence” as a sword and

shield, without engaging in discovery, does not justify an extension of time.

       This the 12th day of October, 2020.

                                                              Respectfully Submitted,

                                                              /s/ Cooper Strickland
                                                              Cooper Strickland
                                                              N.C. Bar No. 43242
                                                              P.O. Box 92
                                                              Lynn, NC 28750
                                                              Tel. (828) 817-3703
                                                              cooper.strickland@gmail.com

                                                              Counsel for Plaintiff



                                                  3
                                 CERTIFICATE OF SERVICE
I hereby certify that on the 12th day of October, 2020, I will electronically file the foregoing with

the Clerk of Court using the CM/ECF system, which will then send a notification of such filing

(NEF) to the following:

       Gill P. Beck at Gill.Beck@usdoj.gov

       Joshua M. Kolsky at Joshua.kolsky@usdoj.gov

       Shannon Sumerall Spainhour at mss@dhwlegal.com



                                                              /s/ Cooper Strickland
                                                              Cooper Strickland
                                                              N.C. Bar No. 43242
                                                              P.O. Box 92
                                                              Lynn, NC 28750
                                                              Tel. (828) 817-3703
                                                              cooper.strickland@gmail.com




                                                 4
